Per Curiam. Appellant’s counsel, George Stone, has been the object of our attention in this case on several occasions. On April 24, 1995, we gave Stone thirty days to accept responsibility for the late filing of the transcript in this cause. When he failed to do so, we ordered him to appear on February 26, 1996, at 9:00 a.m., to show cause why he should not be held in contempt for his failure to comply with our April 24 order. While Stone appeared late at the February 26 hearing, Stone did respond and said that he would have the record and brief tendered in this case by March 23, 1996. Because of this assurance, the court, on March 18, 1996, denied appellant’s pro se motion to dismiss counsel and for reappointment of new counsel. On March 25, 1996, Stone moved for additional time to file a brief because his law license was suspended on March 8, 1996, for a deficiency in continuing legal education. We granted that continuance when he stated his CLE deficiency would be satisfied on March 29, 1996. Fie was ordered to have his brief filed on May 6, 1996. He has failed yet again to meet his deadline. Appellant’s motion disqualifying counsel George Stone is now granted and John F. Greenhaw is appointed as new counsel in this appeal, and the clerk of the court shall set a briefing schedule.  By the same order, George Stone is directed to appear before this court on Tuesday, May 28, 1996, at 9:00 a.m., and show cause why he should not be held in contempt of this court for failure to comply with this court’s prior orders as set forth hereinabove. A copy of this opinion shall be forwarded forthwith to the Committee on Professional Conduct. DUDLEY, J., not participating.